01/03/2022Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Species B (Figures 6-8B), and Sub-Species B-2 (the laser beams can have different polarizations and the beam combiner 84 can be a polarization combiner [0035]), without traverse. Based on Applicant's review of the pending application, claims 17-20 and 22-36 are directed to Species B, Sub-Species B-2. However, Claim 19 belongs to Sub-Species B-1 (the laser beams 13 having different wavelengths; see [0035]) instead of Sub-Species B-2; therefore Claim 19 been withdrawn.  Accordingly, Claims 1-16 been cancelled; Claims 17-40 are pending in the application with Claims 19, 21 and 37-40 withdrawn.  An action on the merits for Claims 17-18, 20 and 22-36 are as follow.
Claim Limitation
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “at least one combined beam modifier” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “modifier” coupled with functional language 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. [0031], Fig 7, a combined beam modifier 89 (“beam modifier 89”).
Claim limitation “a combined beam separator” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “separator” coupled with functional language “combined” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. [0031], Fig 7, a combined beam separator 83 (“beam separator 83”).

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-18, 20 and 22-36 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims17, 19, 23-25 and 31-32 recites the limitation “substantially” in various places respectively.  The term “substantially” is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not MPEP 2173.05(B) III. E.).
Claim 17 recites the limitation “the combined beam” in line 6, “the combined laser beam” in line 8 and 11 respectively, and “the combined laser beams” in line 12, rendering the claim indefinite. It is unclear, 1. What the relation between a combined laser beam as mentioned in line 4 and “the combined beam” in line 6 are?  2. What the relation between a combined laser beam as mentioned in line 4 and “the combined laser beam” in line 8 and 11 respectively are?  3. What the relation between a combined laser beam as mentioned in line 4 and “the combined laser beams” in line 12 are?  For examination purposes, examiner interprets “the combined beam” in line 6 as “any beam”; interprets “the combined laser beam” in line 8 and 11 respectively as “any beam”; and interprets “the combined laser beams” in line 12 as “any beam”.
Claim 20 recites the limitation “the multiple laser sources beam combiner” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction/clarification is required.
Claim 31 recites the limitation “the combined beam” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction/clarification is required.
Claim 32 recites the limitation “a material” in line 2. It is unclear what the relation between a material as mentioned in line 8 of Claim 17 and this “a material” are?  For examination purposes, examiner interprets “a material” as “anything”.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 17-18, 22, 26, 28-30 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murshid et al. (US 2003/0174942 A1) in view of Brunton et al. (US 2018/0236601 A1).  
Regarding Independent Claim 17, Murshid et al. disclose a laser material processing system, comprising:
multiple laser sources (laser 1 to laser 3, Fig 3, [0060]) configured to produce corresponding laser beams each with a substantially Gaussian beam distribution (Gaussian intensity distribution, Fig 8, [0088]);
a beam combiner (beam combiner module (BCM), Fig 3, [0060]) configured to combine the laser beams into a combined laser beam (see Fig 3); combined beam positioning optics (see optical fiber between BCM and BSM in Fig 3);
a combined beam separator (beam separator module (BSM), Fig 3, [0060]) operably coupled to a beam modifier (BSM operably coupled to channels 1-3, Fig 3), wherein the combined beam separator is configured to modulate at least one laser beam of the combined laser beam (BSM modulate at least one laser beam of the combined laser beam in Fig 3); 
Murshid et al. disclose the invention substantially as claimed and as discussed above; except, at least one combined beam modifier operably coupled to the combined beam positioning optics (“the combined beam positioning optics” taught by Murshid et al. already), wherein the combined beam modifier is configured to controllably modify an energy distribution of the combined laser beam for processing a material; the combined beam separator (“the combined beam separator” taught by Murshid et al. already) operably coupled to the combined beam modifier; and focusing optics positioned to concentrate energy of the combined laser beams on or in a close proximity to the surface of the material while being processed.
Brunton et al. teach at least one beam modifier (a diffractive optical element, a spatial light modulator and/or a digital micro-mirror, [0049]) operably coupled to a beam positioning optics (mirrors 14/ 15, Fig 1, [0024]), wherein the beam modifier is configured to controllably modify an energy distribution of the laser beam  (modify the energy distribution at the laser focus, [0049]) for processing a material (substrate 11, Figs 1-2, [0022]); the combined beam separator (“the combined beam separator” taught by Murshid et al. already) operably coupled to the beam modifier; and focusing optics (a galvanometer scanner 16,  Fig 1, [0024]) positioned to concentrate energy of the laser beams on or in a close proximity to the surface of the material while being processed (see Fig 1).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Murshid et al. with Brunton et al.’s further teaching of at least one combined beam modifier (“combined beam” taught by Murshid et al. already) operably coupled to the combined beam positioning optics (“the combined beam positioning optics” taught by Murshid et al. already), wherein the combined beam modifier is configured to controllably modify an energy distribution of the combined laser beam for processing a material; the combined Murshid et al. already) operably coupled to the combined beam modifier; and focusing optics positioned to concentrate energy of the combined laser beams on or in a close proximity to the surface of the material while being processed; because Brunton et al. teach, in Para. [0001] that providing an apparatus with excellent laser beam processing to irradiate deposited material in a path forming a conductive track on a surface of a substrate.
Regarding Claims 18, 22, 26, 28-30 and 32-36, Murshid et al. in view of Brunton et al. teach the invention as claimed and as discussed above, and further teach:
Claim 18 wherein the multiple laser sources have the same wavelength (multiple beams of the same wavelengths can be launched, [0090], Murshid et al.).
Claim 22 wherein the combined beam modifier is positioned between the beam combiner and the combined beam separator (see Fig 3, clearly, the combined beam modifier need to positioned between BCM and BSM in order to modified the combined beam coming out from BCM).
Claim 26 wherein the combined beam modifier is reflective (a diffractive optical element, a spatial light modulator and/or a digital micro-mirror, [0049], Brunton et al.).
Claim 28 wherein the combined beam separator is reflective (a galvanometer scanner 16, Fig 1, [0024], Brunton et al.).
Claim 29 wherein the focusing optics is refractive (a galvanometer scanner 16, Fig 1, [0024], Brunton et al.).
Claim 30 wherein the focusing optics is refractive (a galvanometer scanner 16, Fig 1, [0024], Brunton et al.).
Claim 32 wherein individual laser beams of the combined laser beam are controllably modify (with laser diode controller, Fig 29, Murshid et al.) to produce corresponding impressions on a material with a substantially uniform profile across the impressions (Note: the limitation of “to produce corresponding impressions on a material with a substantially uniform profile across the impressions” are not a structural part of the laser material processing system; therefore, is an intended use). 
Claim 33 wherein the impressions include individual lines or a portion of a plurality of raster lines (Note: the limitation of “the impressions include individual lines or a portion of a plurality of raster lines” are not a structural part of the laser material processing system; therefore, is an intended use).
Claim 34 wherein the individual lines are produced simultaneously (Note: the limitation of “the individual lines are produced simultaneously” are not a structural part of the laser material processing system; therefore, is an intended use);
Claim 35 wherein each laser beam of the combined laser beam is configured to be modulated independently (each laser beam from laser 1 to laser 3 is configured to be modulated by lens independently, Fig 3).
Claim 36 wherein the individual lines are adjacent lines (Note: the limitation of “the individual lines are adjacent lines” are not structural part of the laser material processing system; therefore, is an intended use).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murshid et al. (US 2003/0174942 A1) in view of Brunton et al. (US 2018/0236601 A1) as applied to Claim 17, further in view of O’Brien et al. (US RE43,400 E).  
Regarding Claim 20, Murshid et al. in view of Brunton et al. teach the invention as claimed and as discussed above; except wherein the multiple laser sources beam combiner is a polarization combiner.
	O’Brien et al. teach multiple laser sources beam combiner is a polarization combiner (a polarization sensitive beam combiner…to combine laser outputs 16a and 16b to propagate along the common optical path 20, Col 13 line 6-10).  Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Murshid et al. in view of Brunton et al. with O’Brien et al.’s further teaching of wherein the multiple laser sources beam combiner is a polarization combiner; because O’Brien et al. teach, in Col 5 line 39-47 that providing improved throughput and quality by optionally employing real-time monitoring and selective segment scanning to reduce backfill and over processing.
Claims 23-25 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murshid et al. (US 2003/0174942 A1) in view of Brunton et al. (US 2018/0236601 A1) as applied to Claim 17, further in view of Shamir et al. (US 2008/0037004 A1).  
Regarding Claims 23-25 and 31, Murshid et al. in view of Brunton et al. teach the invention as claimed and as discussed above; except Claims 23-25 and 31.
	Shamir et al. teach Claim 23 a laser beam modifier (scanning mechanism 11  and spatial filter 6, Fig 4, [0041, 0080]) is configured to controllably transform energy distribution of a laser beam from a substantially Gaussian beam distribution (a Gaussian laser beam 4, Fig 4, [0080]) to a non-Gaussian beam distribution (converting the Gaussian laser beam into a non-Gaussian beam 7, Fig 4, [0039, 0080]); Claim 24 Claim 25 wherein the laser beam modifier (6, Fig 4) is configured to controllably transform the laser beam into a substantially non-Gaussian beam (with an electronically controller spatial filter, Fig 4, [0093]) only in one direction to preserve a Gaussian distribution in a direction perpendicular to a direction of the non-Gaussian transformation ([0027], Fig 4);
Claim 31 wherein focusing optics (focusing lens 5, Fig 4) and the laser beam modifier (6, Fig 4) are configured to controllably transform the laser beam (a Gaussian laser beam 4, Fig 4, [0080]) into a substantially non-Gaussian beam (7, Fig 4).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Murshid et al. in view of Brunton et al. with Shamir et al.’s further teaching of Claim 23 wherein the combined beam modifier is configured to controllably transform the energy distribution of individual laser beams of the combined laser beam from a substantially Gaussian beam distribution to a non-Gaussian beam distribution; Claim 24 wherein the non-Gaussian beam distribution is substantially non-Gaussian along at least one axis of the individual laser beams; Claim 25 wherein the combined laser beam modifier is configured to controllably transform the combined laser beam into a substantially non-Gaussian beam only in one direction to preserve a Gaussian distribution in direction perpendicular to the direction of the non-Gaussian transformation; Claim 31 wherein the focusing optics and the combined beam modifier are configured to controllably transform the combined beam into a substantially non-Gaussian beam in a plane other than a focal plane; because Shamir et al. teach, in Abstract, of providing means to covert a Gaussian laser .
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murshid et al. (US 2003/0174942 A1) in view of Brunton et al. (US 2018/0236601 A1) as applied to Claim 26, further in view of Egawa et al. (US 2006/0044981 A1).  
Regarding Claim 27, Murshid et al. in view of Brunton et al. teach the invention as claimed and as discussed above; except Claim 27.
Egawa et al. teach wherein a laser beam modifier (beam-quality modifying optical element 58, Fig 5a, [0052]) comprises at least two reflective surfaces positioned side by side (two reflective surfaces of 62a are positioned side by side, Fig 5a, [0052]). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Murshid et al. in view of Brunton et al. with Egawa et al.’s further teaching of wherein the combined beam modifier comprises at least two reflective surfaces positioned side by side; because Egawa teaches, in Para. [0018], of providing an excellent laser cutting apparatus to work on a large thickness workpiece and get the expected result without changing the constitution of a processing nozzle and/or a collective lens.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art. Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761